DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 05/07/2021 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021.

Response to Amendment
	The amendment filed 05/07/2021 has been entered. Claims 1 and 4-6 have been amended. Claims 1-12 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 02/09/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public 


Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teodorescu et al. (US 2012/0302941 A1).
	Regarding claim 1, Teodorescu discloses (fig. 1) a phacoemulsification surgical console (100) having a customizable non-linear custom aspiration mode (¶ 0033, ¶ 0050), comprising:
	An aspirator (¶ 0032);
	A foot pedal (108) (¶ 0032);
	A non-transitory computing code (103) resident on a computing memory associated with a computing processor which (¶ 0033), when executed by the processor, causes execution of the steps of:
	Receiving a percentage actuation of the foot pedal (¶ 0046);
	Calculating, from a non-linear algorithm (¶ 0044, see fig. 3, graph 204), based on user definable parameters (the user may define or set values associated with parameters such as aspiration flow rate, ¶ 0037) to customize a percentage actuation for the aspirator corresponding to the received percentage foot pedal actuation (the values and/or functions of the operating parameter can be defined to change as depression of the foot pedal is changed, ¶ 0038); and
	Dictating the calculated percentage aspirator actuation to the aspirator (the system will invoke the programmed set of operational parameters, ¶ 0038). 
	Regarding claim 2, Teodorescu further discloses that the corresponding comprises a relational database (the computer system includes a processor and memory and is programmed with instructions for controlling the subsystems to carry out 
	Regarding claim 3, Teodorescu further discloses (fig. 3) that the executed steps further comprise assessing, based on the received foot pedal actuation percentage, a desired operational zone (see fig. 3, desired operational zone defined by boundary lines 216 and 222 that corresponds to the amount of depression of the foot pedal, ¶ 0039). 
	Regarding claim 4, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a first operational zone (stage 2, range 212), the dictating the calculated percentage comprising dictating the calculated non-linear aspirator percentage actuation (vacuum pressure is to be increased non-linearly during stage 2, ¶ 0044, see fig. 3). 
	Regarding claim 9, Teodorescu further discloses (fig. 3) that the non-linear calculation comprises a start-segment calculation (stage 1, range 210 is calculated to have no aspiration), a performance-segment calculation (stage 2, range 212, ¶ 0044), and a final-segment calculation (stage 3, range 214, ¶ 0045).
	Regarding claim 12, Teodorescu further discloses (fig. 3) that the non-linear calculation further comprises a linear pre-start segment calculation (stage 1, range 210 is calculated to have no aspiration which is linear, see fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above.
	Regarding claim 5, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a second operational zone 
	Teodorescu discloses (fig. 10) that the operating parameter can be linear during the second operational zone (¶ 0068, ¶ 0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teodorescu such that the aspirator percentage actuation is linear as it might be desirable for aspirator percentage actuation to be increased at a constant rate during the second operational zone based on the needs of the user. 
	Regarding claim 6, Teodorescu further discloses (fig. 3) wherein the executed steps further comprise, based on the operational zone being a third operational zone (stage 1, range 210), the dictating percentage comprising dictating a zero aspirator percentage actuation (see fig. 3).  
	Regarding claim 10, Teodorescu further discloses (figs. 3 and 12) that the start segment calculation obeys: Y = (Y1/X1)*X wherein Y is the calculated percentage aspirator actuation, X is the percentage foot pedal actuation, X1 is a percentage foot pedal set point, and Y1 is an aspiration percentage actuation set point corresponded to X1 (during the start segment calculation, X1 and Y1 characterized by user-selected points 342 and 344, see fig. 12, ¶ 0073, foot pedal actuation is depressed into range 210, see fig. 3, ¶ 0043, and start segment calculation obeys above calculation, see fig. 12). 
	Regarding claim 11, Teodorescu further discloses (figs. 3 and 10) that the performance segment calculation obeys: Y = [1/(100-X1)] * [(100-Y1)*X + 100*(Y1-X1)] (during performance segment, X1 and Y1 characterized by user-selected points 324 . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu, as applied to claim 1 above, in view of Peterson (Pub. No.: US 2015/0164690 A1)
	Regarding claim 7, Teodorescu further discloses (figs. 3 and 12) that the non-linear algorithm comprises at least one set point (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074, fig 12) of at least two-user defined parameters (user defined parameters of foot pedal actuation and aspiration, ¶ 0045).  
	Teodorescu fails to disclose a multiplicative factor applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator. 
	Peterson teaches a surgical system in the same field of endeavor wherein a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator (the operator selects a maximum vacuum level and the controller derives a requested vacuum level from the maximum vacuum level, ¶ 0046). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teodorescu such that a multiplicative factor is applied to the at least one set point that is back-calculated to the set point from a maximum aspiration level for the aspirator as taught by Peterson. Doing so provides a system wherein the aspiration level of the aspirator can be limited.  
claim 8, Teodorescu further discloses (fig. 12) that the at least one set point comprises at least two set points (see user-selected set point 342, 344, 346, 348, 350, 352, 354, and 356, ¶ 0074).

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Applicant argues, pages 8-9, that Teodorescu does not disclose receiving a percentage actuation of a foot pedal. However, Teodorescu discloses depressing the foot pedal (¶ 0046). Therefore, the foot pedal disclosed by Teodorescu receives a percentage actuation of a foot pedal. While Teodorescu does not explicitly disclose, for example, depressing the foot pedal by x%, the foot pedal of Teodorescu is depressed (¶ 0046) and therefore receives some  percentage actuation. Applicant further argues that Teodorescu does not disclose or suggest a percentage actuation of an aspirator corresponding to the received percentage foot pedal position. However, as discussed in the rejection above, that “the values and/or functions of the operating parameters can be defined to change as a position of the controller, such as depression of the foot pedal” (¶ 0038). While Teodorescu does not explicitly disclose x% actuation of the aspirator, the aspirator is acutated and therefore a percentage actuation of the aspirator occurs. Thus, claim 1 is anticipated by Teodorescu.
	Regarding applicants arguments, see page 9-10, directed to claims 5-6 and 10-11 rejected under 35 USC §103, Teodorescu discloses the elements of claim 1 as discussed above. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781